ADVISORY ACTION BEFORE THE FILING OF AN APPEAL BRIEF
ATTACHMENT

1.	This advisory action is in response to the remarks filed January 26, 2021.
2.	As to item 3(a), the amendments to claims 22, 33, and 34 require further consideration and/or search.
3.	As to item 12, the request for reconsideration has been considered but does not place the claims in condition for allowance for the following reasons.
	The request for reconsideration is found in the remarks at pages 9-53.
	As to pages 9-10, Examiners note Applicant’s standing request to withdraw finality of any office actions (see Remarks 9). Examiners also acknowledge the Petition to the Director Under 37 CFR 1.181(a)(1) to withdraw finality of the Final Action mailed July 28, 2021 is pending.
	As to pages 10-11, Applicant requests additional confirmation that certified copy of the priority document has been received, Examiners maintain that the acknowledgement at item 12(a)(1) in PTOL-326 is sufficient.
	As to pages 11-53, these pages are directed to arguments for claim amendments not entered. As such, they do not place the claims in condition for allowance.
	As to pages 58-66, Applicants do not proffer evidence or argument traversing the provisional double patenting rejections. Rather, Applicant merely argues repeats the rejections and argues that he does not understand it. As such, the arguments on pages 58-66 are not persuasive.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        



/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991